ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU TEMPLE DE

PRÉAH VIHÉAR
(CAMBODGE c. THAÏLANDE)

ORDONNANCE DU 26 MAI 1961

1961

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
TEMPLE OF PREAH VIHEAR

(CAMBODIA v. THAILAND)

ORDER OF 26 MAY 1961
La présente ordonnance doit être citée comme suit:

« Affaire du Temple de Préah Vihéar
(Cambodge c. Thaïlande),
Ordonnance du 26 mat 1961: C. I. J. Recuerl 1961, p. 52.»

This Order should be cited as follows:

“Case concerning the Temple of Preah Vihear
(Cambodia v. Thailand),
Order of 26 May 1967: I.C.J. Reports 19617, p. 52.”

 

Ne de vente: 946
Sales number

 

 

 
52

COUR INTERNATIONALE DE JUSTICE

 

1961

Le 26 mai ANNÉE 1961

Rôle général

n° 45 :
26 mai 1961

AFFAIRE DU TEMPLE DE
PREAH VIHEAR

(CAMBODGE c. THAILANDE)

ORDONNANCE

Présents: M. WINIARSKI, Président; M. ALFARO, Vice-Président ;
MM. Bapawi, MORENO QUINTANA, WELLINGTON Koo,
SPIROPOULOS, sir Percy SPENDER, sir Gerald Fitzmav-
RICE, MM. KORETSKY, TANAKA, BUSTAMANTE Y RIVERO,
MoreELLI, Juges ; M. GARNIER-COIGNET, Greffier.

La Cour internationale de Justice,
ainsi composée,
apres délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 62 du Règlement
de la Cour,

Rend l'ordonnance suivante :

Vu l'arrêt rendu le 26 mai 1967 en l'affaire du temple de Préah
Vihéar, par lequel la Cour a rejeté la première exception prélimi-
naire du Gouvernement de Thaïlande et constaté qu’elle est com-
pétente pour statuer sur le différend qui lui a été soumis le 6 octo-
bre 1059 par requête du Gouvernement du Cambodge;

4
53 TEMPLE DE PREAH VIHÉAR (ORD. DU 26 V 61)

La Cour,

A la lumière des renseignements obtenus des Parties,

Fixe comme suit la date d’expiration des délais pour la suite de
la procédure:

pour le dépôt du contre-mémoire du Gouvernement de Thaïlande,
le 29 septembre 1961;

pour le dépôt de la réplique du Gouvernement du Cambodge,
le 29 novembre 1961;

pour le dépôt de la duplique du Gouvernement de Thaïlande,
le 2 février 1962.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-six mai mil neuf cent soixante
et un, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement du Cambodge et au Gouvernement de Thaïlande.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.
